Title: To James Madison from William Eustis, 26 August 1810
From: Eustis, William
To: Madison, James


Sir,Portsmouth N. H. Aug. 26. 1810.
I have the honor to acknowlege your favor of the 16h. instt. From my knowlege of the hand writing & character of Mr Prince, Marshal, I know it to be impossible that the disrespectful note is his. To-morrow I shall be in Boston when the fact will be ascertained without communicating to him the particulars which lead to the enquiry. He is communicative, and no chances ought to be afforded of gratification to the author of the imposition. Colbert’s Letter will be communicated to General Mason for enquiry into the conduct of the factor under his direction. It is customary to require at least the knowlege, & generally the opinion of the Agent for the tribe, previous to approving a visit from the chiefs. Colbert has had it in contemplation to visit the President for some time past: and has been expected. The present application is intended to cover his expences: and unless otherwise instructed I shall refer to the Agent before leave is granted. This day will determine whether the next delegation to Congress from this state is to be federal or republican: if the latter, principle & not·exertion will give the victory (which I think doubtful). My reception by the Essex Men is very different from that of the last season. The Letter respecting Pinckneys private communication, which was published by the friend to whom it was addressed, constitutes the unpardonable sin. Many to this day believe there is no such letter, and I regret exceedingly that it cannot be made public. At the approaching session it is most devoutly to be wished that some decided ground may be taken: for the indecision which now lays at the door of Congress will creep upwards. With the highest respect & esteem
W. Eustis.
